NOT FOR PUBLICATION IN WEST'S HAWAII REPORTS OR THE PACIFIC REPORTER




                                           Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           06-MAY-2020
                        NO. CAAP-19-000046208:04 AM


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


             STATE OF HAWAI#I, Plaintiff-Appellant, v.
           JAMIE JASON, MALIA KAALANEO LAJALA, KRYSTLE
           LYNN FERREIRA, and JORGE ALLEN PAGAN-TORRES,
                       Defendants-Appellees

       APPEAL FROM THE CIRCUIT COURT OF THE THIRD CIRCUIT
                   (CASE NO. 3CPC-XX-XXXXXXX)


             ORDER GRANTING MOTION TO DISMISS APPEAL
   (By: Chan, Presiding Judge, and Hiraoka and Wadsworth, JJ.)

          Upon consideration of the motion to dismiss the appeal
filed by Plaintiff-Appellant State of Hawai#i on April 24, 2020,
and the records and files herein, and there being no opposition,
          IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed.

          DATED:   Honolulu, Hawai#i, May 6, 2020.

                                     /s/ Derrick H.M. Chan
                                     Presiding Judge


                                     /s/ Keith K. Hiraoka
                                     Associate Judge


                                     /s/ Clyde J. Wadsworth
                                     Associate Judge